     2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-1    Page 1 of 13




                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                           CHARLESTON DIVISION

JW ALUMINUM COMPANY,

                          Plaintiff,       Civil Action No.: 2:21-cv-1034-BHH

v.

ACE American Insurance Company, Starr
Technical Risks Agency, Inc., Westport
Insurance Corporation, AIG Specialty
Insurance Company, & General Security
Indemnity Company of Arizona,

                          Defendants.


                 MEMORANDUM OF LAW IN SUPPORT
  OF MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12 (b)(6) OR, IN THE
ALTERNATIVE, STAY PROCEEDINGS AND COMPEL PLAINTIFF TO SUBMIT TO
                    EXAMINATION UNDER OATH
      2:21-cv-01034-BHH                     Date Filed 06/24/21                  Entry Number 23-1                     Page 2 of 13




                                                    TABLE OF CONTENTS



PRELIMINARY STATEMENT .................................................................................................... 1
PROCEDURAL BACKGROUND ................................................................................................. 1
STATEMENT OF FACTS ............................................................................................................. 1
LEGAL STANDARD ..................................................................................................................... 4
ARGUMENT .................................................................................................................................. 6
   I. THE COMPLAINT MUST BE DISMISSED BECAUSE JWA DID NOT SATISFY THE
   POLICIES’ CONDITION PRECEDENT TO SUBMIT TO AN EXAMINATION UNDER
   OATH ......................................................................................................................................... 6
   II. IN THE ALTERNATIVE, THE COURT SHOULD STAY THE PROCEEDINGS
   AND COMPEL PLAINTIFF TO APPEAR FOR AN EUO ...................................................... 9
CONCLUSION ............................................................................................................................... 9




                                                                        i
     2:21-cv-01034-BHH                  Date Filed 06/24/21              Entry Number 23-1                Page 3 of 13




                                            TABLE OF AUTHORITIES


Cases

Ashcroft v. Iqbal, 556 U.S. 662 (2009) ....................................................................................... 4, 5
Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007). ....................................................................... 4,5
E. Shore Markets, Inc. v. J.D. Assocs. Ltd. P'ship, 213 F.3d 175 (4th Cir. 2000) .......................... 5
Prince v. Farmers Insurance Company, Inc., 790 F. Supp. 263 (W.D. Okla. 1992) rev'd on other
   grounds, 982 F.2d 529 (10th Cir. 1992) ..................................................................................... 7
Puckett v. State Farm Gen. Ins. Co., 314 S.C. 371, 444 S.E.2d 523 (S.C. Sup. Ct. 1994)............. 8
Rosenthal v. Prudential Property and Casualty Co., 928 F.2d 493 (2nd Cir. 1991)...................... 7
Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308 (2007) ................................................ 5
United States Fidelity & Guaranty Co. v. Wigginton, 964 F.2d 487 (5th Cir. 1992) ..................... 8
Veney v. Wyche, 293 F. 3d 726 (4th Cir. 2002) ............................................................................... 5


Rules

Federal Rule of Civil Procedure 12(b)(6) ........................................................................... 1, 4, 8, 9




                                                                ii
    2:21-cv-01034-BHH         Date Filed 06/24/21     Entry Number 23-1        Page 4 of 13




                               PRELIMINARY STATEMENT

       Defendants ACE AMERICAN INSURANCE COMPANY, STARR TECHNICAL RISKS

AGENCY, INC., WESTPORT INSURANCE CORPORATION, and GENERAL SECURITY

INDEMNITY COMPANY OF ARIZONA (hereinafter, the “Insurers”) submit this Memorandum

of Law in support of their Motion pursuant to Federal Rule of Civil Procedure 12(b)(6) to dismiss

Plaintiff JW ALUMINUM COMPANY’s (“JWA”) Complaint or, in the alternative, stay

proceedings in this action and compel JWA to submit to an Examination Under Oath (“EUO”).

Dismissal is appropriate because JWA failed to submit to the Insurers’ request for an EUO during

the investigation of its insurance claim. Because participation in an EUO is a condition precedent

to recovery under JWA’s insurance policies, JWA has failed to state a claim upon which relief can

be granted.

       As such, the Insurers respectfully request that the Court issue an Order dismissing JWA’s

Complaint as per Federal Rule of Civil Procedure 12(b)(6) or, in the alternative, stay proceedings

in this action and compel JWA to submit to an EUO.

                              PROCEDURAL BACKGROUND

       Plaintiff commenced this action by filing a Summons and Complaint with this Court on or

about April 7, 2021 (the “Complaint”). See ECF No. 1. In lieu of an Answer, Insurers now file this

motion to dismiss JWA’s Complaint under Federal Rule of Civil Procedure 12(b)(6).

                                  STATEMENT OF FACTS

       This lawsuit arises from an insurance coverage dispute regarding damage to JWA’s

aluminum smelting and production facility located at 435 Old Mount Holly Road, Goose Creek,

South Carolina 29445 (hereinafter, “Mount Holly Site”). See ECF No. 1, ¶¶ 1, 18. The Mount

Holly Site housed JWA’s production line in the site’s cast house (hereinafter, “Cast House”). See



                                                1
     2:21-cv-01034-BHH            Date Filed 06/24/21          Entry Number 23-1            Page 5 of 13




ECF No. 1, ¶ 19. JWA alleges that August 4, 2020, there was a fire at the Cast House causing

damage to the structure and the casting equipment (“Equipment”) located inside the Cast House

(the “Incident”). See ECF No. 1, ¶¶ 1-2, 21-22.

        On June 15, 2020, JWA requested a change to the insurance policies issued by the Insurers.

JWA was insured by the Insurers under three (3) insurance policies with effective dates of coverage

from December 31, 2019, through December 31, 2020 (hereinafter, the “Policies”). 1 See

Declaration of Charles J. Rocco, ¶ 5, Ex. A-C (hereinafter “Rocco Dec.”); See also ECF No. 1, ¶¶

8, 10, 12. Prior to the Incident, in June 2020, JWA completed construction of an expansion facility

at the Mount Holly Site (hereinafter, the “Boilermaker Facility”). See ECF No. 1, ¶ 18. On June

15, 2020, JWA’s insurance broker, Marsh, sent separate emails to each of the Insurers requesting

that changes be made to the Policies to accommodate for the Boilermaker Facility expansion. In

the emails, Marsh represented that “[e]ffective 7/1/20, [B]oilermaker will officially be

operational,” and “at the same time JWA is scraping $60,000,000 of equipment at the existing Mt.

Holly building.” Marsh also advised the Insurers that “the equipment is being sold.” See Rocco

Dec., ¶ 6, Ex. D. It was the Insurers’ understanding that the equipment at the existing Mt. Holly

building was being removed from coverage.

        On August 11, 2020, JWA submitted an insurance claim regarding the Incident. The

Insurers immediately began an investigation into the claimed damages. See ECF No. 1, ¶¶ 45-46;

Rocco Dec. ¶ 7. The Policies require JWA to both: (a) appear for an EUO; and (b) permit

inspection at the examination of any documentation requested by the Insurers. See Rocco Dec. ¶

7. The Policies provide in relevant part:




1
 The Complaint further alleges that Plaintiff was insured under a Policy issued by AIG. However, AIG is not a
party to this Motion and, as such, the AIG policy is not referenced herein.

                                                        2
    2:21-cv-01034-BHH        Date Filed 06/24/21         Entry Number 23-1     Page 6 of 13




       IV.    CONDITIONS


                                                   ***
       R.     Requirements in Case of Loss

                                                  ***
              The Insured, as often as may be reasonably required, shall produce for examination
              all books of account, bills, business records, invoices and other vouchers, or any
              other documents reasonably related to the procurement of this policy or to the scope
              and extent of the loss at such reasonable time and place as may be designated by
              this Company, and shall permit extracts and copies thereof to be made.

              The Insured, and any officer, director, or employee thereof, shall, as often as may
              be reasonably requested by this Company, submit to examination under oath by any
              person named by this Company, while not in the presence of any other Insured,
              about any matter relating to this insurance or to any claim, and the Insured shall
              sign and return the original transcript of the examination within thirty (30) days
              after submission to the Insured.

                                                   ***

See Rocco Dec., ¶ 5, Ex. A-C.

The Insurers requested documents and information from JWA, along with a request for an EUO.

       By letter dated October 1, 2020, the Insurers requested documents necessary to their

investigation into JWA’s claim. See Rocco Dec., ¶ 8, Ex. E. JWA did not provide the documents

as requested in the letter. On December 30, 2020, the Insurers followed up and again requested

documents and information from JWA. See Rocco Dec., ¶ 9, Ex. F. This included a notice to JWA

to appear for an EUO on February 17, 2021 as per the Policies’ requirements. See Rocco Dec., ¶

9, Ex. F. On February 11, 2021, JWA responded that it was reviewing its records and will respond

to the Insurers’ request after completing its investigation. JWA did not provide any of the

requested documents before the noticed EUO date of February 17, 2021 and, to date, has refused

to appear for an EUO. See Rocco Dec., ¶ 9.




                                               3
    2:21-cv-01034-BHH           Date Filed 06/24/21       Entry Number 23-1          Page 7 of 13




        Further, JWA did not provide any responsive documents to the Insurers’ December 30,

2020 request until March 2, 2021, when JWA provided a link to access over 30,000 pages of

documents and communications. See Rocco Dec.,¶ 10, Ex. G. Despite a voluminous production,

JWA failed to provide all of the documents requested by Insurers. See Rocco Dec.,¶ 10.

        By letter dated April 22, 2021, in an effort to avoid litigation and work in tandem with

JWA to resolve the coverage disputes, the Insurers sent a letter to JWA advising that the Insurers

have reviewed the documents produced and that the Insurers intended on proceeding with an EUO.

See Rocco Dec., ¶ 11, Ex. H. The letter also reiterated the request for documents that JWA failed

to provide. Id. Again, JWA refused to provide the outstanding documents necessary to the

Insurers’ investigation and to conduct the EUO. As such, on May 12, 2021, the Insurers again

requested the outstanding information and to conduct the EUO. See Rocco Dec., ¶ 12, Ex. I.

Instead of cooperating with the Insurers’ investigation, JWA filed this lawsuit in breach of their

duty to cooperate under the Policies. In this instance, that breach should operate as a condition

precedent to JWA’s lawsuit.

                                       LEGAL STANDARD

        The applicable legal standard supports the Insurers’ argument that JWA’s claims should

be dismissed. A complaint is subject to dismissal if it fails “to state a claim upon which relief can

be granted.” Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The complaint must “contain enough factual content

to allow a court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft, 556 U.S. at 678; see also Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007). The

court should first determine if the legal conclusions are supported by factual allegations, and then



                                                   4
    2:21-cv-01034-BHH          Date Filed 06/24/21       Entry Number 23-1         Page 8 of 13




whether, assuming their veracity, those factual allegations plausibly give rise to an entitlement of

relief. Ashcroft, 556 U.S. at 679. Although a court must accept as true all of the allegations

contained in a complaint and take the facts in the light most favorable to the plaintiff, a court “need

not accept the legal conclusions drawn from the facts.” E. Shore Markets, Inc. v. J.D. Assocs. Ltd.

P'ship, 213 F.3d 175, 180 (4th Cir. 2000). Similarly, “[a court] need not accept as true unwarranted

inferences, unreasonable conclusions, or arguments.” Id. To survive a Rule 12(b)(6) motion to

dismiss, a plaintiff’s “[f]actual allegations must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555. A complaint need not assert “detailed factual

allegations,” however, it must contain “more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action” will not suffice. Id. at 555 (citations omitted).

       Further, when the allegations are contradicted by exhibits to the complaint or incorporated

by reference in the complaint, the court need not accept the allegations contained in the complaint

as true. See Veney v. Wyche, 293 F. 3d 726, 730 (4th Cir. 2002) (citation omitted); see also Tellabs,

Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).         Here, Plaintiff alleges that it

satisfied all conditions precedent to coverage. See, e.g., ECF No. 1, ¶ 53. As such, the relevant

insurance policies and correspondence related to Plaintiff’s failure to comply with policy

conditions can be considered in deciding this motion because they are incorporated by reference

in, and integral to, the Complaint. See, e.g., ECF No. 1, ¶ 53. The documents establish that

participation in an EUO is a condition precedent to recovery under JWA’s insurance policies with

the Insurers and further establish that JWA failed to do so. As such, JWA has failed to state a

claim upon which relief can be granted and Defendants’ Motion to Dismiss should be granted.




                                                  5
     2:21-cv-01034-BHH        Date Filed 06/24/21       Entry Number 23-1         Page 9 of 13




                                          ARGUMENT

I.      THE COMPLAINT MUST BE DISMISSED BECAUSE JWA DID NOT SATISFY
             THE POLICIES’ CONDITION PRECEDENT TO SUBMIT TO AN
                          EXAMINATION UNDER OATH
       JWA’s willful failure to provide necessary documents and to submit to an EUO constitutes

a material breach of the Policies and bars JWA from recovering damages in this action. The

Conditions section of the Policies clearly requires JWA to produce documents requested by the

Insurers and appear for an EUO. Specifically, the Policies provide in pertinent part:

       IV. CONDITIONS

           R. Requirements in Case of Loss

                                              ***

           The Insured, as often as may be reasonably required, shall produce for
           examination all books of account, bills, business records, invoices and other
           vouchers, or any other documents reasonably related to the procurement of this
           policy or to the scope and extent of the loss at such reasonable time and place
           as may be designated by this Company, and shall permit extracts and copies
           thereof to be made.

                                               ***
           The Insured, and any officer, director, or employee thereof, shall, as often as may
           be reasonably requested by this Company, submit to examination under oath by
           any person named by this Company, while not in the presence of any other Insured,
           about any matter relating to this insurance or to any claim, and the Insured shall
           sign and return the original transcript of the examination within thirty (30) days
           after submission to the Insured.

See Rocco Dec., Ex. A-C.

The Insurers requested documents and information from JWA, along with a request for an

EUO.

       As part of their ongoing investigation of JWA’s insurance claim, the Insurers sent a notice

to JWA to appear for an EUO on February 17, 2021. See Rocco Dec., ¶ 9, Ex. F. The Insurers’

required the EUO to determine, amongst other issues, the specific meaning of the June 15, 2020


                                                 6
   2:21-cv-01034-BHH         Date Filed 06/24/21       Entry Number 23-1        Page 10 of 13




email from Marsh to the Insurers stating that “[e]ffective 7/1/20, [B]oilermaker will officially be

operational,” and “at the same time JWA is scraping $60,000,000 of equipment at the existing Mt.

Holly building” and that “the equipment is being sold.” See Rocco Dec., ¶ 6, Ex. D. This issue is

critical to the investigation of JWA’s claim as it directly relates to the scope and availability of

coverage under the Policies. Based on the June 15, 2020 Marsh email, it was the Insurers’

understanding that the equipment at the existing Mt. Holly building was being removed from

coverage prior to the Incident. Thus, the Insurers requested additional documentation from JWA

to clarify the issue and demanded the EUO.

       JWA failed to provide the requested documents before the noticed EUO date of February

17, 2021. Rather, on February 11, 2021, JWA responded that it was reviewing its records and will

respond to the Insurers’ request after completing its investigation. JWA did not provide any of the

requested documents before the noticed EUO date of February 17, 2021 and, to date, has refused

to appear for an EUO. See Rocco Dec., ¶ 9. Further, JWA did not provide any responsive

documents to the Insurers’ December 30, 2020 request until March 2, 2021, when JWA provided

a link to access over 30,000 pages of documents and communications. See Rocco Dec.,¶ 10, Ex.

G. Despite a voluminous production, JWA failed to provide all of the documents requested by

Insurers. See Rocco Dec.,¶ 10. Insurers’ reiterated their request for the outstanding documents and

information. Yet, JWA has also refused to provide the outstanding documents and appear for an

EUO since that time. See Rocco Dec.,¶¶ 10, 13. Generally speaking, federal courts have held that

an insured's willful failure to sit for an EUO as required by an insurance policy constitutes a

material breach of that policy. Prince v. Farmers Insurance Company, Inc., 790 F. Supp. 263, 266

(W.D. Okla. 1992) rev'd on other grounds, 982 F.2d 529 (10th Cir. 1992); Rosenthal v. Prudential

Property and Casualty Co., 928 F.2d 493 (2nd Cir. 1991); United States Fidelity & Guaranty Co.



                                                 7
   2:21-cv-01034-BHH          Date Filed 06/24/21       Entry Number 23-1        Page 11 of 13




v. Wigginton, 964 F.2d 487, 490-491 (5th Cir. 1992). This means that if an insurer requests an

EUO it essentially becomes a condition precedent to a lawsuit.

       As per settled South Carolina law, JWA’s claims in this action are barred because the

Insurers were prejudiced by JWA’s failure to comply with the conditions of the Policies. While

the South Carolina Supreme Court has held that an insured’s failure to appear for an EUO despite

the conditions of the insurance policy does not, on its face, act as a condition precent to a lawsuit,

it explicitly stated that “an insured's failure to cooperate may bar recovery under a policy where

the insurer can show prejudice therefrom.” Puckett v. State Farm Gen. Ins. Co., 314 S.C. 371,

373, 444 S.E.2d 523, 523 (S.C. Sup. Ct. 1994) (emphasis added). Here, the Insurers have been

prejudiced by JWA’s refusal to submit to an EUO as JWA’s refusal has significantly hampered

the Insurers’ investigation of the Incident. As discussed above, the EUO is the Insurers’ most

effective tool to assist in determining the specific meaning of the June 15, 2020 email from Marsh

to the Insurers stating that “[e]ffective 7/1/20, [B]oilermaker will officially be operational,” and

“at the same time JWA is scraping $60,000,000 of equipment at the existing Mt. Holly building”

and that “the equipment is being sold.” See Rocco Dec., ¶ 6, Ex. D. This critical issue was not

clarified upon examination of the documents provided by JWA to the Insurers as JWA failed to

provide all communications between JWA and Marsh. JWA’s consistent and willful refusal to

produce outstanding documents and submit to an EUO denied the Insurers’ their opportunity to

obtain further information critical to their investigation of JWA’s claim. Thus, it is clear that the

Insurers have been significantly prejudiced by JWA’s failure to submit to an EUO.

       Wherefore, the Insurers respectfully request that the Court issue an Order dismissing

JWA’s Complaint as per Federal Rule of Civil Procedure 12 (b)(6).




                                                  8
   2:21-cv-01034-BHH          Date Filed 06/24/21      Entry Number 23-1       Page 12 of 13




 II.      IN THE ALTERNATIVE, THE COURT SHOULD STAY THE PROCEEDINGS
                   AND COMPEL PLAINTIFF TO APPEAR FOR AN EUO
         As discussed in Section I, supra, JWA’s claims are barred because JWA willfully refused

to provide documents and appear for an EUO. In the alternative, the Insurers respectfully request

the Court to stay the proceedings and compel JWA to appear for an EUO (including production of

the outstanding documents necessary to conduct the EUO). This will allow the Insurers the

opportunity to obtain the critical information they need to continue the investigation of JWA’s

claim.

         Notwithstanding the Insurers request for a stay, the Insurers seek limited discovery to

properly prepare for the EUO. The Insurers request that the Court permit issuance of a non-party

subpoena on Marsh. This will allow the Insurers to obtain Marsh’s file and communications with

JWA regarding the request for change in coverage. See Rocco Dec., ¶ 6, Ex. D. This limited

discovery would streamline issues for the EUO.

         Wherefore, the Insurers respectfully request that the Court issue an Order dismissing

JWA’s Complaint as per Federal Rule of Civil Procedure 12 (b)(6) or, in the alternative, stay

proceedings in the instant action and compel JWA to appear for an EUO.

                                         CONCLUSION
         For the foregoing reasons, the Insurers respectfully request that the Court issue an Order

dismissing JWA’s Complaint as per Federal Rule of Civil Procedure 12 (b)(6) or, in the alternative,

stay proceedings in the instant action and appear for an EUO.

                                       Signature on following page




                                                 9
   2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-1     Page 13 of 13




Dated: June 24, 2021

                                        Respectfully submitted,


                                    By: s/Brian C. Duffy
                                       Brian C. Duffy, Fed Bar. No. 9491
                                       J. Rutledge Young, Jr., Fed. Bar No. 4432
                                       DUFFY & YOUNG, LLC
                                       96 Broad Street
                                       Charleston, South Carolina 29401
                                       (843) 720-2044 (phone)
                                       (843) 720-2047 (fax)
                                       bduffy@duffyandyoung.com
                                       jry@duffyandyoung.com

                                        Attorneys for Defendants
                                        ACE American Insurance Company, Starr
                                        Technical Risks Agency, Inc., General Security
                                        Indemnity Company of Arizona, and Westport
                                        Insurance Corporation




                                      10
